Smith, C. J.,
delivered the opinion of the court.
This court must try a cause on the record as made in the court below. Under section 4912 of the Code, it has power to make any order necessary to compel the production before it of a full and perfect transcript of the record, and it may, under some circumstances, examine the original of exhibits .introduced in evidence in the court below; but it has no power to appoint a commission to make a copy or model of any such exhibits, or of any object viewed by the jury in connection with the evidence.

Overruled.